Citation Nr: 0001941	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-07 977	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for renal artery 
stenosis, claimed as secondary to service-connected 
hypertension.

2.  Entitlement to service connection for a thyroid 
condition, claimed as secondary to service-connected 
hypertension.

3.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
June 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision by 
the RO which denied claims of secondary service connection 
for renal artery stenosis and for a thyroid condition, and 
denied a claim for an increase in the 10 percent rating for 
hypertension.  In May 1996, the Board remanded the case to 
the RO for further development.


FINDINGS OF FACT

1.  The veteran does not currently have renal artery 
stenosis.

2.  The claim for secondary service connection for a thyroid 
disorder, alleged to be due to service-connected 
hypertension, is implausible.

3.  The veteran's hypertension is manifested by systolic 
pressure predominantly less than 160 and diastolic pressure 
predominantly less than 100, and the condition is controlled 
by medication.






CONCLUSIONS OF LAW

1.  Claimed renal artery stenosis is not proximately due to 
or the result of service-connected hypertension.  38 C.F.R. § 
3.310 (1999).

2.  The claim of secondary service connection for a thyroid 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

3.  The criteria for a rating in excess of 10 percent rating 
for hypertension have not been met. 38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.104, Code 7101 (1997 and 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from April 1943 to 
June 1946.

Service medical records show elevated blood pressure 
readings.  In August 1946, the RO granted service connection 
for hypertension and assigned a noncompensable rating 
effective from June 1946.  Effective from June 1965, 
hypertension was assigned a 20 percent disability rating, and 
effective from September 1970, a 10 percent rating was 
assigned.  The 10 percent rating has remained in effect to 
date.

Medical reports from 1946 until the early 1990s are negative 
for renal artery stenosis or a thyroid disorder.

Private outpatient treatment reports from 1986-95 show that 
the veteran was treated for various conditions.  In 1986, a 
history of kidney stones were noted.  From 1990 to 1994, 
blood pressure readings showed systolic pressure 
predominantly less than 160 and diastolic pressure 
predominantly less than 100 (generally, the readings were 
well below these levels), and hypertension was controlled by 
medication. 

VA outpatient treatment reports from 1992 show that the 
veteran received follow-up treatment for hypertension and 
took medication for the purpose of controlling high blood 
pressure.  A blood pressure reading in May 1992 was within 
normal limits.  From June 1992 to November 1992, he had 
various blood pressure readings including 150/86, 190/106, 
174/96, 190/110, 174/100, 170/100, 172/104, 130/90, 160/80, 
and 156/94.  The outpatient reports note that a renal scan 
performed in September 1992 showed findings consistent with 
stenosis of the right renal artery.  In December 1992, the 
veteran's blood pressure was reported as being under adequate 
control.  An assessment of right renal artery stenosis was 
noted.  In January 1993, the veteran had a blood pressure 
reading of 180/110.  Hypertension was diagnosed.  

A January 1993 private medical report states the veteran had 
a renal scan which was "ok."

In January 1993, the veteran filed a claim of secondary 
service connection for right renal artery stenosis and for a 
thyroid condition as due to his service-connected 
hypertension.  He said renal artery stenosis was diagnosed in 
September 1992 and the thyroid condition was diagnosed in 
December 1992.  He also claimed an increase in the 10 percent 
rating for hypertension.

On February 1993 VA examination, the veteran reported a long-
standing history of high blood pressure.  He stated he was 
started on medication for his blood pressure in the late 
1940s and was followed by the VA since discharge from 
service.  He stated that since June 1992, his blood pressure 
had been difficult to control and that he was now seeing his 
private physician in addition to receiving treatment from the 
VA.  He complained of flushing of the face and that he 
occasionally had mild headaches.  He stated that at times his 
pressure was elevated.  He gave no history of nose bleeds, 
any CVA (cerebrovascular accident), or cardiac problems.  
Physical examination revealed he had a blood pressure reading 
of 154/90 while sitting, 150/84 while recumbent, and 124/74 
while standing.  The examiner diagnosed hypertension with a 
history of recent difficulty in control.

In June 1993, the RO denied the claims for secondary service 
connection for renal artery stenosis and a thyroid condition 
as due to the service-connected hypertension.  The RO also 
denied an increase in the 10 percent rating for hypertension.

On an October 1993 VA examination, the veteran reported 
having difficulty controlling his blood pressure for the past 
year, and it was noted he continued to take medication for 
hypertension.  Blood pressure readings were 130/80 while 
sitting, 150/88 while recumbent, and 130/80 while standing.  
Heart findings were normal.  Hypertension was diagnosed.  The 
examiner noted that a previous impression of possible right 
renal artery stenosis, which had been derived from an 
original DPTA study performed without captopril, was not 
confirmed, as a subsequent January 1993 renal scan with 
captopril showed no significant renal artery stenosis.  

In December 1993, the veteran submitted a portion of an 
article (reportedly from Lange Medical Book) regarding 
systemic hypertension.  The article notes that hypertension 
when untreated increased the incidence of renal failure.

In a December 1993 substantive appeal, the veteran claimed 
his hypertension had never been under control.  He stated he 
was diagnosed as having stenosis of the renal artery.

VA outpatient treatment records from 1993 to 1996 note blood 
pressure readings showed systolic pressure predominantly less 
than 160 and diastolic pressure predominantly less than 100 
(generally, the readings were well below these levels), and 
hypertension was controlled by medication.  The records also 
note other ailments, including hypothyroidism.

During a February 1996 Travel Board hearing, the veteran 
asserted that he had stenosis of the right renal artery and a 
thyroid condition due to his service-connected hypertension.  
He claimed a nurse who spoke with a VA doctor indicated that 
it was a possibility that right renal artery stenosis and his 
thyroid condition were related to his hypertension.  He 
reported his private doctor also felt there was a possibility 
of a such a relationship but the doctor did not make an 
absolute statement with respect to the matter.  The veteran 
stated that he had had problems controlling his blood 
pressure with medication.

In a written statement submitted by the veteran at the 
February 1996 Travel Board hearing, he said he had had 
problems controlling his high blood pressure.  He noted the 
one VA renal scan showed a renal problem but a subsequent 
study did not.  He stated he was diagnosed as having a 
thyroid condition.  He stated that he was told by the VA that 
his thyroid condition could be due to high blood pressure.  
He stated he was taking a different type of medication for 
high blood pressure and as a result his pressure was now 
normal.

An August 1996 VA examination revealed the veteran had a 
sitting blood pressure reading of 150/84, 154/86 when lying 
down, and 148/82 when standing.  The subjective complaints 
referable to hypertension was that he was apparently in renal 
failure due to renal vascular disease.  The diagnosis was 
essential hypertension.  An addendum to the report noted the 
veteran had vascular stenosis which was probably related to 
the long history of hypertension.  The examiner stated the 
thyroid condition was most probably not related to his 
hypertension.  The examiner also stated that the renal artery 
stenosis could be a primary factor in developing hypertension 
but if this had preceded the hypertension he would have 
severe renal failure at the present time.  The examiner 
concluded that undoubtedly the renal vascular disorder was 
secondary to the long history of hypertension.

A November 1996 VA examination report notes the veteran had 
had hypertension for over 20 years.  Physical examination 
revealed a blood pressure reading of 130/85.  The examiner 
noted there had been equivocal evidence of partial stenosis 
of the right renal artery by a DPTA renal scan.  The 
diagnosis was questionable stenosis of right renal artery 
most likely secondary to atherosclerosis.  The examiner 
stated that a renal scan performed in September 1992 showed 
evidence of possible right renal artery stenosis but a repeat 
scan in January 1993, which was captopril enhanced, did not 
confirm this diagnosis.  He stated the only way to be sure 
whether a stenosis was present was to perform selective renal 
angiography which the veteran was not willing to accept at 
that time.  Clinically he was reported to have hypertension 
for a number of years but it was determined not to be 
associated with a renal leak of potassium.

A June 1997 bilateral renal angiogram report shows an 
impression of bilateral duplicate renal arteries with no 
hemodynamically significant stenosis detected.  

In a June 1997 statement, a VA doctor noted that in June 1997 
the veteran underwent selective renal angiography, the "gold 
standard" for anatomically diagnosing renal artery stenosis.  
It was noted that the angiogram showed no evidence of 
stenosis of main renal arteries or their branches in either 
side.  The doctor stated that the diagnosis of right renal 
artery stenosis, carried since September 1992 and based on an 
indirect study, a DTPA renal scan, was in error and could no 
longer stand.  He further stated that the veteran's 
hypertension was easily controllable by a small dose of 
medication and that there was no evidence of renal 
parenchymal damage by the hypertensive process since kidney 
function was normal.

Outpatient treatment reports from 1997 to 1999 show blood 
pressure readings of 142/82, 142/80, and 140/90.  
Hypertension was diagnosed during this time.  In December 
1998, it was reported his hypertension was controlled and his 
hypothyroidism was asymptomatic on Synthroid.  At a clinic 
visit in June 1999, blood pressure was 128/72, and it was 
noted that blood pressure was well controlled.

On June 1999 VA examination, the veteran denied a history of 
angina, dyspnea, fatigue, dizziness or syncope.  His blood 
pressure was 150/86.  The doctor noted there was no active 
heart disease.  Essential hypertension and hypothyroidism 
were diagnosed.



II.  Analysis

A.  Secondary service connection for renal artery stenosis 
and a thyroid disorder

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).   

The veteran claims secondary service connection for renal 
artery stenosis and a thyroid disorder which, he alleges, are 
due to his service-connected hypertension.  His claims 
present the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claims 
are well grounded, meaning plausible.  If he has not 
presented evidence that his claims are well grounded, there 
is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied. 38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.   Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).



1.  Renal artery stenosis

The Board finds that the claim for secondary service 
connection for renal artery stenosis is well grounded, 
meaning plausible, as there is at least some medical evidence 
of a diagnosis of stenosis of the right renal artery and some 
medical evidence linking such to service-connected 
hypertension.  Turning to the merits of the well-grounded 
claim, the outcome depends on whether, based on all the 
evidence (not just selective evidence in favor of the claim), 
the veteran has renal artery stenosis and, if so, whether it 
is due to service-connected hypertension.  The file shows the 
RO has fully developed the evidence, and there is no further 
VA duty to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

The evidence indicates that a renal scan performed in 
September 1992 was interpreted as showing stenosis of the 
right renal artery.  However, a repeat renal scan performed 
in January 1993 was negative.  In October 1993, a VA examiner 
noted that the initial impression of possible right renal 
artery stenosis, derived from the original DPTA study 
performed without captopril, was not confirmed by a 
subsequent study.  In August 1996, a VA examiner stated a 
reported renal vascular disorder was secondary to the long 
history of hypertension; however, the existence of such renal 
problem was assumed by the examiner, based on history, and no 
studies were performed at that time to confirm renal artery 
stenosis.  In November 1996, a VA examiner noted that there 
had previously been equivocal evidence of partial stenosis of 
the right renal artery by scan.  His diagnosis was 
questionable stenosis of the right renal artery most likely 
secondary to atherosclerosis.  He noted that a renal scan 
performed in September 1992 showed evidence of possible right 
renal artery stenosis but a repeat scan in January 1993, 
enhanced with captopril, did not confirm the diagnosis.  He 
stated the only way to be sure whether stenosis was present 
was to perform a selective renal angiography.  In June 1997, 
the veteran underwent bilateral renal angiogram and such 
showed no renal artery stenosis.  In June 1997, the VA doctor 
noted that such renal angiography showed no evidence of 
stenosis of main renal arteries or their branches in either 
side, and the doctor pointed out that the diagnosis of right 
renal artery stenosis, carried since September 1992 and based 
on an indirect study, a DTPA renal scan, was in error and 
could no longer stand.

In sum, while renal artery stenosis was initially diagnosed 
in 1992, subsequent medical studies, including a more 
sophisticated angiography study in 1997, have clearly 
established that the veteran does not currently have renal 
artery stenosis.  When a claimed disability does not 
currently exist, there is not basis for service connection.  
The Board appreciates that, as mention in some of the medical 
evidence, hypertension may result in renal problems.  If the 
veteran develops medically confirmed renal problems in the 
future, he may again file a claim for secondary service 
connection.  For now, however, the secondary service 
connection claim must be denied, since the weight of the 
medical evidence demonstrates the claimed disability does not 
exist.

The preponderance of the evidence is against the claim for 
secondary service connection for renal artery stenosis.  
Thus, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Secondary service connection for a thyroid disorder

The veteran claims that he has a thyroid disorder due to his 
service-connected hypertension.  The first indication of a 
thyroid disorder is in the 1990s and the veteran has not 
submitted any competent medical evidence showing that his 
thyroid condition is related to the service-connected 
hypertension.  Without competent medical evidence linking the 
veteran's thyroid disorder to his service-connected 
hypertension, the claim for secondary service connection is 
not well grounded.  Libertine, supra; Caluza, supra.  

The veteran's assertions on causality are insufficient to 
establish a well-grounded claim of service connection, since 
he is a layman and is not competent to offer medical opinions 
regarding diagnosis or causation.  Grottveit, supra.  
Similarly, the veteran's hearing testimony and statements to 
the effect that he was told by a nurse/physician that his 
thyroid disorder was possibly related to the service-
connected hypertension cannot be considered competent medical 
evidence of a nexus; a layman's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Since the veteran has not submitted any competent medical 
evidence of a link between his thyroid disorder and his 
service-connected hypertension, his claim for secondary 
service connection for a thyroid disorder must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

B.  Increased rating for hypertension

The veteran's claim for an increase in a 10 percent rating 
for hypertension is well grounded, and there is no further VA 
duty to assist him with this claim. 38 U.S.C.A. § 5107(a).

The criteria for rating hypertension changed during the 
pendency of the present appeal.  Either the old or new rating 
criteria may apply, whichever are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).

Under the old rating criteria in effect prior to January 12, 
1998, a 10 percent rating is assigned for hypertension when 
diastolic pressure is predominantly 100 or more; or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent rating requires 
diastolic pressure predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101 (1997).

Under the new rating criteria in effect since January 12, 
1998, a 10 percent rating is assigned for hypertension when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Code 7101 (1999).

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  Although records from 1992 show the 
veteran had problems controlling his hypertension, reports 
covering the period of 1992 to 1999 show systolic readings 
which have been predominantly below 160 and diastolic 
readings which have been predominantly less than 100, with 
medication being taken to control the disorder.  Medical 
reports show hypertension is currently well controlled.  
Medical findings only support the current 10 percent rating.  
The medical records do not suggest predominant blood pressure 
readings approaching the criteria for the next higher rating 
of 20 percent. Hence, the Board finds that the currently 
assigned evaluation of 10 percent, under either the old or 
new rating criteria, is appropriate.

The preponderance of the evidence is against the claim for an 
increased rating for hypertension.  Thus, the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Secondary service connection for renal artery stenosis is 
denied.

Secondary service connection for a thyroid disorder is 
denied.

An increased rating for hypertension is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

